ORDER
PER CURIAM.
Defendant Arthur Swank (“Swank”) appeals from a guilty verdict entered by the Circuit Court of Shelby County after a jury found him guilty of one count of Statutory Rape in violation of Section 566.034 RSMo (2000). The Honorable Hadley E. Grimm sentenced Swank to four years imprisonment, subject to callback after 120 days. The jury’s verdict is supported by substantial evidence and the trial court did not abuse its discretion.
No error of law appears and an opinion would have no jurisprudential purpose. The parties have been given a memorandum for their information only, setting forth the reasons for this order. The judgment is AFFIRMED pursuant to Rule 30.25(b).